Citation Nr: 0710103	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right foot injury.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to 
February 1949.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision which denied 
reopening the veteran's claim for entitlement to service 
connection for a right foot injury.  In August 2006, the 
Board reopened the claim for entitlement to service 
connection for a right foot injury and remanded the claim for 
further adjudication.  

The Board notes that the veteran's medical evidence, both 
private medical records and the veteran's October 2006 VA 
examination, together with the veteran's own statements 
regarding his in-service injury, raise a claim for 
entitlement to service connection for a right lower anterior 
leg injury.  This new claim for entitlement to service 
connection is referred to the RO for initial adjudication.


FINDING OF FACT

The veteran does not have a right foot injury that is related 
to active duty service.


CONCLUSION OF LAW

A right foot injury was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In compliance with the duty to notify, the RO 
issued the veteran a letter in March 2004 which outlined all 
of the elements of the duty to notify.  
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained what 
was available of the veteran's service medical records, 
private medical records, and afforded the veteran a VA 
examination of his right foot.  No additional VA examination 
is required in this case because the veteran has submitted no 
medical evidence that he has a current right foot condition 
that is related to service.  The veteran's service medical 
records were sought appropriately by the RO but were not 
located.  After the Board remanded the veteran's claim for 
further adjudication, the veteran was issued a letter in 
August 2006 asking him to return specific forms in order for 
further information to be sought regarding his service 
medical records and private medical records.  The veteran did 
not return the forms required to gather further information 
within the time allotted.  There does not appear to be any 
other evidence, VA or private, relevant to the claim that the 
RO has failed to attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  



II.  Claim for Entitlement to Service Connection

The veteran claims that he injured his right foot while in 
service and now suffers from residuals of the injury.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service personnel records indicate that the veteran was put 
on light duty as a result of an injury or illness during 
service.  The veteran has also submitted lay statements which 
corroborate his accounts of an in-service injury.  The 
veteran has also submitted a letter from a private physician 
stating that he has treated the veteran for a right lower 
anterior leg injury incurred in service.

The veteran's October 2006 VA examination concluded that the 
veteran's right foot was completely normal and without any 
diagnosed disability.  It should be noted that the veteran 
was diagnosed as having soft tissue rheumatism causing right 
lower anterior leg pain and a claim for injury to the right 
lower anterior leg was referred to the RO for adjudication in 
the Introduction to this decision.  Despite the veteran's 
contentions that he currently suffers from a right foot 
injury that is related to service, there is no medical 
evidence suggesting such an etiological opinion or diagnosis.  
Since there can be no valid claim in the absence of competent 
medical evidence of present disability and there is no 
medical evidence in the claims folder suggesting a diagnosis 
of the veteran as currently having a right foot injury, the 
veteran's claim for service connection for a right foot 
injury must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  While the veteran may sincerely believe 
that he has a right foot injury that is related to his 
service, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For the reasons 
discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have a right 
foot injury as a result of service.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right foot injury is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


